IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-50239
                         USDC No. W-93-CA-37
                          __________________


SYNNACHIA McQUEEN,

                                      Plaintiff-Appellant,

versus

RAUL MATA, Captain; BRYANT L. EPPS;
JACK M. GARNER, Warden;
FREDERICK LANGEHENNIG, Subst. Counselor,

                                      Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       - - - - - - - - - -
                         November 7, 1995

Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This is the appeal of the judgment for Bryant Epps following

a jury trial.   The appellant's motion for leave to proceed in

forma pauperis is DENIED.

     The appellant contends that the district court erred by

denying his motion in limine to prohibit any reference to the

conviction for which he is incarcerated; erred by instructing the

jury to consider whether Epps acted in good faith if it found

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-50239
                                  -2-

that Epps had violated his right to due process; erred by failing

to instruct the jury regarding his claim that Epps deprived him

of his right to present documentary evidence at a prison

disciplinary hearing; and erred by declining to admit a prison

activity log into evidence.     The appellant also contends that the

verdict was contrary to the evidence.       We have reviewed the trial

transcript and conclude that the appeal is frivolous.

       We admonished the appellant on October 11, 1995, to examine

his pending appeals and to withdraw any frivolous appeals.      We

reiterate that admonishment and further warn the appellant that

any future frivolous appeals will result in sanctions against

him.

       APPEAL DISMISSED.   See 5TH CIR. R. 42.2.